Citation Nr: 1130458	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  08-31 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for VA death benefits.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel



INTRODUCTION

The appellant in this case is advancing a claim for Department of Veterans Affairs (VA) benefits based on the claimed active service of her deceased spouse, who died in January 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 administrative decision by the VA Regional Office (RO) in Manila, the Republic of the Philippines.  

In December 2009, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a) (2) (West 2002).


FINDING OF FACT

In September 2006 and in April and November 2010, the National Personnel Records Center (NPRC) certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas in the service of the Armed Forces of the United States.


CONCLUSION OF LAW

The criteria for basic eligibility for VA death benefits have not been met.  38 U.S.C.A. § 101 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.6, 3.40, 3.203 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  The United States Court of Appeals for Veterans Claims (Court) has held that when the law as mandated by statute, and not the evidence, is dispositive of the claim, the VCAA is not applicable, however.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002).

Additionally, VA's General Counsel held in a precedential opinion that there is no duty to notify a claimant where the claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit and no duty to assist a claimant where there is no reasonable possibility that such aid could substantiate the claim.  See VAOPGCPREC 5-2004 (June 23, 2004); 69 Fed. Reg. 59,989 (2004).  As will be explained below in greater detail, there is no legal entitlement to the benefits claimed by the appellant.  Accordingly, there is no reasonable possibility that further notice or assistance would aid in substantiating this claim.  And any deficiencies of notice, as provided in November 2006, or assistance are rendered moot.  See also 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (finding that compliance with the provisions regarding notice and assistance is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

Eligibility for VA benefits is governed by statutory and regulatory law that defines an individual's legal status as a Veteran of active military, naval, or air service.  38 U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2010).

A Veteran is a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002).  "Active military, naval, and air service" includes active duty.  "Active duty" is defined as full-time duty in the Armed Forces.  38 C.F.R. § 3.6 (a), (b) (2010).  "Armed Forces" consists of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1 (2010).

Service as a Philippine Scout in the Regular Army inducted between October 6, 1945, and June 30, 1947, inclusive, and in the Commonwealth Army of the Philippines from and after the dates and hours when called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, United States Army, pursuant to the Military Order of the President of the United States dated July 26, 1941, is included for compensation benefits, but not for pension benefits.  See generally 38 C.F.R. §§ 3.40, 3.41 (2010).

Service department-certified recognized guerrilla service and unrecognized guerrilla service under a recognized commissioned officer, only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army, prior to July 1, 1946, is also included for compensation benefits, but not for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d) (2010).

Where a claim is based upon Philippine service, active service will be the period certified by the service department.  38 C.F.R. § 3.41(a) (2010).  When there is a question as to whether qualifying service is verified or adequately documented, VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c) (2010).

The Court has held that the findings by the service department verifying service are binding on VA for purposes of establishing service in the United States Armed Forces.  Venturella v. Gober, 10 Vet. App. 340 (1997); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

The Board finds that the preponderance of the evidence is against the appellant's claim of entitlement to basic eligibility for VA death benefits.  In this case, the appellant claims entitlement to VA death benefits on the basis that her late husband had served in the Philippine Commonwealth Army in concert with the United States Armed Forces from January 1942 to June 1946.  The RO has made several inquiries to the appropriate service department to confirm whether the appellant's spouse had qualifying active service for VA purposes, to include efforts undertaken as directed by the Board's December 2009 remand.  All of those inquiries have received negative responses concerning the appellant's assertion that her late husband had qualifying active service for VA purposes.  The NPRC has found repeatedly in September 2006 and in April and November 2010 that the appellant's late husband did not have service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces.  The findings from the service department are binding upon VA in its adjudication of the appellant's claim for basic eligibility for death benefits and are dispositive as they are the only source of service verification permitted by VA law.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); see also Duro, 2 Vet. App. at 532.

A November 2004 certification from the Philippine government certified that the appellant's late husband had service in the United States Armed Forces for the Far East from January 1942 to September 1945.  The Board notes again that only service certification documents originated by the United States government, and not the Philippine government, are accepted sources of service verification.  See Soria, 118 F.3d at 749.

In Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit held that, pursuant to both 38 C.F.R. § 3.203(c) and VA's statutory duty to assist (as set forth in 38 U.S.C.A. § 5103A), new evidence submitted by a claimant in support of a request for verification of service from the service department must be submitted to the service department for review.  As noted, this appeal was remanded by the Board in December 2009 to ensure compliance with Capellan.  The new records submitted by the appellant were sent to the NPRC for review and verification.  The NPRC concluded again in its April 2010 response that, even after reviewing the newly submitted evidence from the appellant, her late husband still did not have service as a member of the Philippine Commonwealth Army, to include the recognized guerrillas, in the service of the United States Armed Forces.  The appellant was notified of the NPRC's findings in the June 2010 Supplemental Statement of the Case.  In a July 2010 response, she argued that the records she was then enclosing, to include an Affidavit for Philippine Army Personnel, would prove her late husband's service.  The NPRC concluded again in November 2010 that he did not have the requisite service, however.  The appellant has submitted no additional documentary evidence; thus, there is no duty under Capellan to obtain an additional certification of service.  Id.  Given the foregoing, the Board determines that there is no objective evidence verifying that the appellant's late husband had qualifying active service for purposes of VA benefits and the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (holding that, where the law and not the evidence is dispositive, the claim must be denied).


ORDER

Entitlement to basic eligibility for VA death benefits is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


